              Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 1 of 17 PageID #:1

 AO 91 (Rev. 11/11) Criminal Complaint
                                         UNITED STATES DISTRICT COURT
                                                                                  FIL1E/2D                    CC
                                                                            AUSA Andrew C. Erskine (312) 353-1875
                                                                                         021
                                         NORTHERN DISTRICT OF ILLINOIS
                                                                                       5/2
                                                                                              . BRUTO    N
                                              EASTERN DIVISION                      THOMA.SDG
                                                                                            IS T R IC T COURT
                                                                                 CLERK, U.S
 UNITED STATES OF AMERICA
                                                        CASE NUMBER:
                         v.                             UNDER SEAL            21 CR 323
 ILIJA RISTIK,
         also known as “IKO”

                                             CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about April 15, 2019, at Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,
the defendant violated:
      Code Section                                    Offense Description
      Title 18, United States Code, Sections          having knowingly and intentionally devised and
      1343 and 1346                                   participated in a scheme to defraud and deprive
                                                      Victim Company 1 of its intangible right to the honest
                                                      services of Individual A, by means of materially false
                                                      and fraudulent pretenses, representations, promises,
                                                      concealment of material facts, bribery, and kickbacks,
                                                      defendant transmitted and caused to be transmitted
                                                      by means of wire communication in interstate
                                                      commerce, a writing, sign, and signal for the purpose
                                                      of executing such scheme

    This criminal complaint is based upon these facts:
      X   Continued on the attached sheet.

                                                           TODD D. RATHBUN
                                                           Special Agent, Federal Bureau of Investigation
                                                           (FBI)

Pursuant to Fed. R. Crim. P. 4.1, this Complaint is presented by reliable electronic means. The above-
named agent provided a sworn statement attesting to the truth of the Complaint and Affidavit by telephone.

 Date: May 21, 2021
                                                                          Judge’s signature

 City and state: Chicago, Illinois                     JEFFREY CUMMINGS, U.S. Magistrate Judge
                                                                 Printed name and title
     Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 2 of 17 PageID #:2




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                    AFFIDAVIT

      I, TODD D. RATHBUN, being duly sworn, state as follows:

      1.     I am a Special Agent with the Federal Bureau of Investigation, and I am

assigned to its Chicago Division. I have been so employed since 2016. During my

career as a Special Agent, I have investigated criminal violations relating to white

collar crime. I am currently assigned to an FBI squad dedicated to the investigation

of federal wire and mail fraud offenses, as well as related financial crimes.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that ILIJA RISTIK, also known as “IKO,” has violated Title 18, United States Code,

Sections 1343 and 1346. Because this affidavit is being submitted for the limited

purpose of establishing probable cause in support of a criminal complaint charging

RISTIK with honest services wire fraud, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause to believe that the defendant

committed the offense alleged in the complaint.

      3.     Unless otherwise stated, the information in this affidavit is either

personally known to me or has been provided to me by other law enforcement officers,

government employees, and other persons and/or is based on a review of various

documents and materials as more particularly described herein. The information in

this affidavit is also based upon interviews, including FBI interviews with
     Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 3 of 17 PageID #:3




representatives from Victim Company 1 and other companies impacted by the

scheme. In addition, the information in this affidavit is based on my review of certain

bank, business, and other records gathered during the FBI’s investigation.

I.    FACTS ESTABLISHING PROBABLE CAUSE

      4.      As explained in more detail below, the investigation to date has

revealed that, beginning in or about November 2018 and continuing through in or

about December 2019, Individual A received regular kickback payments from

RISTIK—totaling more than $280,000—in exchange for Individual A steering

millions of dollars of trucking business to RISTIK’s companies. Throughout the

scheme, Individual A worked as an executive at Victim Company 1 and Individual A

did not disclose these kickback payments to Victim Company 1, notwithstanding the

obligation to do so. Accordingly, RISTIK and Individual A’s bribery and kickback

scheme, as described herein, deprived Victim Company 1 of its intangible right to the

honest services of Individual A.

      A.     Background on Victim Company 1, Individual A, and
             Company A

      5.     According to public records, Victim Company 1 is headquartered in

Arkansas and is one of the largest surface transportation, delivery, and logistics

companies in North America. Victim Company 1 primarily operates large semi-trailer

trucks and provides transportation and delivery services throughout the United

States, Canada, and Mexico. As of December 31, 2019, Victim Company 1 employed

approximately 19,000 company drivers and 1,600 independent contractors. In

addition, Victim Company 1 also used thousands of unrelated, outside carriers.



                                          2
     Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 4 of 17 PageID #:4




According to Victim Company 1’s annual report filed on Form 10-K for the year

ending December 31, 2019, Victim Company 1 had operating revenues of

approximately $9.2 billion.

      6.     According to representatives from Victim Company 1, Individual A

worked as Vice President of Intermodal (“VPI”) in Chicago, Illinois. Individual A’s job

duties primarily included overseeing Victim Company 1’s truck and rail container

traffic relating to the transportation of shipping containers in the Chicago and

Midwest regions. In performing those services, Victim Company 1 used a combination

of its own carriers and outside carriers that Victim Company 1 contracted with.

      7.     According to Victim Company 1 personnel, as VPI, Individual A’s job

duties did not include assigning loads (i.e., freight transportation jobs) to Victim

Company 1’s outside carriers. Instead, Individual A had several employees beneath

him that performed those duties. Those employees included, amongst others,

Employee A, Employee B, Employee C, and Employee D. Employee A was a Director

and Employee D was an Operations Service Manager, both of whom reported to

Individual A. Employee B was a Logistics Planner and Employee C was a Manager,

both of whom reported to Employee A. While Individual A’s duties did not involve

assigning loads to carriers, according to Individual A, he had the ability to direct his

employees, including Employee A, Employee B, Employee C, and Employee D to

assign loads to certain carriers.

      8.     According to Individual A, he was aware that, as a Victim Company 1

employee and officer, he was required to abide by Victim Company 1’s Code of Ethical




                                           3
      Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 5 of 17 PageID #:5




and Professional Standards (“Code of Ethics”). 1 According to the Code of Ethics, that

code applied to all Victim Company 1 officers, directors, and employees, and their

interactions and relationships with Victim Company 1’s vendors, contractors, and

suppliers.   The Code of Ethics included a policy requiring Victim Company 1

employees to exemplify fair dealing in all encounters with customers, vendors,

contractors, and others. In doing so, while small gifts, gratuities, and/or

entertainment were permissible on an occasional basis, any money or gift in excess

of $25 was required to be reported to the office of the Chief Financial Officer. The

Code of Ethics highlighted that gifts must never influence, or even have the

appearance of influencing, decisions or be considered part of “doing business.”

According to the Code of Ethics, it was never acceptable to solicit gifts or gratuities

for the personal benefit of Victim Company 1 employees. Furthermore, the Code of

Ethics noted that employees were not to take part in any improper payments, bribes,

kickbacks, or payments meant to influence business decisions.

       9.     According to records obtained from the Illinois Secretary of State,

Company A was organized on or about October 29, 2018, and Individual A was listed

as its sole manager. Company A’s principal office was listed as Individual A’s home

address located in Plainfield, Illinois. According to bank records obtained in this




1Individual A is aware he has criminal exposure for the conduct described in this complaint
and is cooperating with the government in the hopes of a charging and/or sentencing benefit.
No promises have been made to Individual A about what benefit, if any, he will receive for
his cooperation. Information provided by Individual A has been found to be reliable, including
as corroborated by bank records, text messages, and interviews of other witnesses. Individual
A has never been charged with or convicted of a crime.



                                              4
     Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 6 of 17 PageID #:6




matter, Individual A opened a bank account for Company A at JP Morgan Chase

(“Chase”) on or about October 30, 2018, the day after organizing the company.

Individual A was listed as the sole signatory on Company A’s bank account.

According to Individual A, he created Company A in late October 2018 to operate his

business ventures outside his employment with Victim Company 1. Around that time,

Individual A was starting to plan his exit from Victim Company 1 to become an

entrepreneur. According to Company A’s website, Company A was “a private equity

firm based in Chicago, IL that acquires, manages, and builds small to middle-market

companies, with small portfolio companies across the country.”

      B.    Background on RISTIK, Company B1, and Related Companies

      10.   According to public records, Company B1 was a trucking company

located in Des Plaines, Illinois, and registered with the U.S. Department of

Transportation (“USDOT”). According to an Outsource Carriage Agreement provided

by Victim Company 1, Company B1 entered the Outsource Carriage Agreement with

Victim Company 1 on or about February 20, 2018. RISTIK signed the Agreement on

behalf of Company B1 as Company B1’s “CEO.”

      11.   According to Employee A, Employee B, Employee C, and Employee D,

RISTIK was the primary person at Company B1 that Victim Company 1 employees

interacted with when establishing and maintaining its business relationship with

Company B1. According to records provided by Victim Company 1, Company B1

began carrying loads for Victim Company 1 in or about March 2018 and continued




                                         5
     Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 7 of 17 PageID #:7




through in or about December 2019. According to Individual A, Company B1 was

RISTIK’s company.

      12.   According to public records, Company B2 was a trucking company

located in Davie, Florida, and registered with the USDOT. While Company B2 was

not registered to RISTIK, according to Individual A, RISTIK told Individual A that

RISTIK was the President and owner of Company B2. According to Individual A, in

or about October or November 2019, RISTIK began operating Company B1 under

Company B2’s name. Company B2 used the same trucks and drivers as Company B1

and, from Individual A’s perspective, everything about Company B1 and Company

B2 was the same except for their names. Furthermore, based on an interview I

conducted with Individual C, a former truck driver for Company B1, Company B1

began operating under the name Company B2 in or about November 2019. Based on

records provided by Victim Company 1, on or about December 6, 2019, RISTIK signed

an amendment to Company B2’s existing Outsource Carriage Agreement with Victim

Company 1. RISTIK signed that agreement as the authorized representative and

CEO of Company B2. Lastly, based on records provided by Company B2’s invoice

factoring company, on or about December 9, 2019, Company B2’s records were

updated to add RISTIK as the “Owner” of Company B2. As a result, for purposes of

this affidavit, Company B2 is included, along with Company B1, in the definition of

“Company B Companies.”

      13.   According to public records, Company B3 was a trucking company

located in Justice, Illinois, and registered with the USDOT. While Company B3 was




                                        6
     Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 8 of 17 PageID #:8




not registered to RISTIK, according to Victim Company 1’s Senior Director of Security

and its Senior Vice President of Intermodal Operations, in or about late 2019,

Company B1’s trucking volumes appeared to be transferred from Company B1 to

Company B3. In addition, according to both Employee A and Employee B, in or about

October 2019, RISTIK changed Company B1’s name to several different company

names. Furthermore, based on an interview I conducted with Individual D—a person

familiar with the operations, management, and ownership of Company B3 based on

his personal relationship with the owner of Company B3—RISTIK, through Company

B1, entered an Independent Contractor Agreement (ICA) with Company B3 on or

about November 21, 2019, to provide transportation services to Company B3.

Individual D provided me with a copy of the referenced ICA by and between Company

B1 and B3, which I have reviewed. RISTIK signed the referenced ICA as Company

B1’s representative. According to data provided by Company B3, Company B1

transported Victim Company 1 loads under the ICA it had with Company B3 from

approximately mid-November 2019 to mid-December 2019. As a result, for purposes

of this affidavit, Company B3 is also included in the definition of “Company B

Companies.”

      14.     According to public records, Company B4 was a company located in

Chicago, Illinois. According to Company B4’s Chase bank records, Company B4 was

a trucking company. While Company B4 was not registered to RISTIK, based on an

interview I conducted with Individual C, Company B4 issued Company B1’s payroll

payments to its drivers from, at a minimum, October 2019 through December 2019.




                                         7
     Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 9 of 17 PageID #:9




In addition, according to Individual D, RISTIK instructed Individual D to direct

Company B1’s payments under the previously referenced ICA to be sent to bank

accounts held by Company B2 and Company B4. While RISTIK did not tell Individual

D that Company B4 was RISTIK’s company, Individual D understood Company B4

to be associated with RISTIK. Furthermore, based on my review of Company B1’s

and Company B4’s bank records, Company B1 and Company B4 engaged in frequent

business and/or transfers of funds between their respective bank accounts during the

period October 2018 through November 2019. In addition, based on my review of

Company B1’s and Company B2’s factoring company records, Company B4 received

frequent payments from the factoring company based on the invoices of Company B1

and Company B2 during the period October to December 2019. As a result, for

purposes of this affidavit, Company B4 is also included in the definition of “Company

B Companies.”

      C.     There is Probable Cause to Believe that RISTIK Engaged in a
             Kickback Scheme that Deprived Victim Company 1 of
             Individual A’s Honest Services

      15.    According to Individual A, he originally met RISTIK in or about 2015 or

2016. In or about Spring 2018, Individual A ran into RISTIK again and asked

RISTIK to enter business with Victim Company 1. According to Victim Company 1,

in or about March 2018, it began using Company B1 as one of its outside carriers to

transport freight in the Chicago and Midwest region. According to data provided by

Victim Company 1, Company B1 began transporting loads for Victim Company 1 in

or about March 2018.




                                         8
    Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 10 of 17 PageID #:10




      16.    As previously described, according to Individual A, in or about 2018, he

was starting to plan his exit from Victim Company 1 to become an entrepreneur.

Individual A wanted one of his first business ventures to be in the trucking industry

and saw working with RISTIK as an opportunity to build such a venture. As a result,

in or about early November 2018, Individual A emailed a “consulting agreement” to

RISTIK by and between Individual A’s company (Company A) and RISTIK’s company

(Company B1) which Individual A electronically signed. Individual A provided the

government with a copy of the email he sent to RISTIK and the referenced consulting

agreement, which I have reviewed. According to Individual A, shortly after Individual

A emailed this agreement to RISTIK, RISTIK told Individual A he did not want to

sign it while Individual A was still with Victim Company 1. It was Individual A’s

impression that RISTIK was afraid Victim Company 1 would find out about the

agreement and “there would be problems.” Instead of signing the agreement, RISTIK

orally promised to “always take care of” Individual A. Specifically, RISTIK told

Individual A he would pay him approximately $5,000 per week for generating

business for Company B1. According to Individual A, while RISTIK never explicitly

said he would make payments to Individual A in return for steering Victim Company

1 business to RISTIK, that was Individual A’s understanding of their agreement, it

was what Individual A believed RISTIK understood their agreement to be, and it was

what in fact happened.

      17.    According to Individual A, based on his position at Victim Company 1,

he was able to steer Victim Company 1 business to Company B1. To do so, Individual




                                         9
    Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 11 of 17 PageID #:11




A told Victim Company 1 employees including, but not limited to, Employee A,

Employee B, Employee C, and Employee D, to use Company B1 and give Company

B1 trucking volume from Victim Company 1. Victim Company 1 employees did as

Individual A asked.

      18.   Based on data provided by Victim Company 1, during the first few

months of its business relationship with Company B1, Company B1 was assigned a

small volume of loads to transport. That volume began to increase between March

and September 2018. Then, beginning in October 2018, Company B1’s volume nearly

tripled compared to the prior month from approximately 830 loads to 2,187 loads

resulting in an increase of revenue for Company B1 of approximately $1 million, as

follows:

                                                 Revenue
                         Month      Loads       (rounded)
                      Mar 2018          77        $    14,000
                      Apr 2018         103        $    19,000
                      May 2018         186        $    35,000
                      Jun 2018         236        $    44,000
                      Jul 2018         439        $ 127,000
                      Aug 2018         501        $ 169,000
                      Sep 2018         830        $ 359,000
                      Oct 2018       2,187        $ 1,377,000


      19.   As previously noted, Individual A formed Company A and opened its

bank account at Chase in late October 2018. Based on my review of Company A’s

bank account, approximately one week after opening the account, Individual A began

depositing check payments from Company B1 into the account. From approximately

November 8 to November 16, 2018, Individual A deposited five checks from Company




                                        10
    Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 12 of 17 PageID #:12




B1 totaling $15,000 into Company A’s bank account. Each of those checks contained

a memo indicating they were for “payroll.” Individual A deposited an additional

$15,000 in checks from Company B1 in November 2018. During the months December

2018 to October 2019, Individual A continued to deposit, and/or cause to be deposited,

checks from Company B1 into Company A’s account in increments of $5,000 or $2,500

totaling, on average, approximately $20,000 per month. 2 In total, Individual A

deposited approximately $247,500 from Company B1 into Company A’s bank account

during the period November 2018 to October 2019, as follows:

                                 Month          Amount
                               Nov 2018         $ 30,000
                               Dec 2018         $ 20,000
                               Jan 2019         $ 20,000
                               Feb 2019         $ 20,000
                               Mar 2019         $ 20,000
                               Apr 2019         $ 22,500
                               May 2019         $ 22,500
                               Jun 2019         $ 15,000
                               Jul 2019         $ 20,000
                               Aug 2019         $ 22,500
                               Sep 2019         $ 25,000
                               Oct 2019         $ 10,000
                               Total            $ 247,500


      20.    According to Individual A and based on my review of Company A’s bank

account records, beginning in October 2019, Company B1 stopped issuing checks to

Company A and, instead, Company A’s bank account began receiving QuickPay



2 According to Individual A, RISTIK provided some of the above referenced check payments
to Individual A in person. Afterwards, RISTIK started depositing the checks directly into
Company A’s bank account on behalf of Individual A. Later, RISTIK started paying
Individual A by QuickPay transfers from Company B4, as described below.



                                           11
    Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 13 of 17 PageID #:13




transfers from Company B4. As previously described, Company B4 was a trucking

company affiliated with Company B1 that, as of that time (October 2019), was issuing

Company B1’s payroll checks and involved in a business and/or financial relationship

with Company B1. Similar to the payments previously issued by Company B1, the

payments from Company B4 to Company A were primarily in increments of $2,500.

In total, during the months October 2019 to December 2019, Company A received

$33,000 in transfers from Company B4, as follows:

                               Month         Amount
                             Oct 2019         $ 12,500
                             Nov 2019         $ 5,000
                             Dec 2019         $ 15,500
                             Total            $ 33,000


      21.   Based on records provided by Victim Company 1 and Company B3,

beginning in or about November 2019, Company B1 stopped performing work for

Victim Company 1 and Company B1’s volume was shifted to Company B3. Then, in

December 2019, Company B3’s volume was shifted to Company B2. As previously

described, Company B1 operated as and/or under the names of both Company B3 and

Company B2 beginning in or about November and December 2019. According to

interviews I conducted of Employee A and Employee B, and records I obtained from

Victim Company 1, Company B3, and Company B1 and Company B2’s factoring

company, when Company B1 switched to other carrier names including Company B2

and Company B3, RISTIK was still the primary contact and/or listed representative

for those companies.




                                        12
    Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 14 of 17 PageID #:14




      22.    During the months October 2018 to December 2019, either in its own

name or the names of Company B3 or Company B2, Company B1 received increased

trucking volumes in conjunction with the above-described payments from Company

B1 and Company B4 to Company A. The following graph that I prepared shows the

correlation between the payments made to Individual A, through his company,

Company A, and the volumes received by Company B Companies:




      23.    According to records provided by Victim Company 1 and records

provided by Company B3, between October 2018 and December 2019 (the timeframe

of the scheme described herein), Company B Companies received at least

approximately $13,000,000 in gross revenue from Victim Company 1. Based on my

training and experience, and the investigation to date, I believe this revenue is what

RISTIK obtained in exchange for paying Individual A at least approximately

$280,000 in kickbacks during the same time period.



                                         13
    Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 15 of 17 PageID #:15




       24.    According to representatives from Victim Company 1, Individual A did

not disclose his ownership of Company A, or his financial relationship with Company

B1, to Victim Company 1. Similarly, according to Individual A, at the time he entered

into a business arrangement with RISTIK and throughout their arrangement,

Individual A was aware he was violating Victim Company 1’s policies. Individual A

never disclosed his relationship with RISTIK to Victim Company 1 or the payments

he received from RISTIK.

       25.    According to Individual A, Individual A believed RISTIK was aware that

their financial relationship violated Victim Company 1’s policies and Individual A’s

duty to Victim Company 1. According to Individual A, this belief was based on RISTIK

telling Individual A that RISTIK did not want to sign an agreement with Individual

A while Individual A was still with Victim Company 1, and also based on RISTIK

instructing Individual A to lie to Victim Company 1 and the FBI about the payments

RISTIK made to Individual A. 3



3 On or about December 19, 2019, Individual A attended a meeting at Victim Company 1 that
ultimately lead to Individual A’s termination. According to Individual A, in advance of that
meeting, RISTIK told Individual A to tell Victim Company 1 that the payments he received
from RISTIK were for repayment of a loan. As instructed, Individual A made that false
representation to Victim Company 1. According to Individual A, after being interviewed by
Victim Company 1, Individual A deleted his text messages with RISTIK.
On or about June 22, 2020, the FBI interviewed Individual A. According to Individual A,
during that interview he falsely told the FBI that the funds he received from RISTIK were
for another business venture and were not in exchange for driving Victim Company 1
business to RISTIK. According to Individual A, the explanation he gave the FBI was based
on a previous cover story RISTIK proposed that Individual A tell Victim Company 1 prior to
Individual A’s December 19, 2019 meeting with Victim Company 1. While it was true that
RISTIK and Individual A were involved in another business venture—a tequila business—
according to Individual A the payments were for generating Victim Company 1 business for
Company B1 and not for Individual A’s work on the tequila business.



                                            14
    Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 16 of 17 PageID #:16




      D.     USE OF INTERSTATE WIRES

      26.    On or about April 15, 2019, RISTIK caused to be transmitted by means

of a wire communication in interstate commerce, certain writings, signs, and signals,

namely, an interstate wire transmission resulting from a check from Company B1, in

the amount of $5,000, drawn on Company B1’s account at Village Bank & Trust, being

deposited into Company A’s account at a Chase branch in Illinois, which, according

to an employee of Chase who I interviewed, was electronically sent via wire

transmission to a location outside of Illinois for processing, and which funds were

tendered as part of the above-described scheme to deprive Victim Company 1 of the

honest services of Individual A.




                                         15
      Case: 1:21-cr-00323 Document #: 1 Filed: 05/21/21 Page 17 of 17 PageID #:17




II.     CONCLUSION

        27.   Based on the above information, I respectfully submit that there is

probable cause to believe that on or about April 15, 2019, having knowingly and

intentionally devised and participated in a scheme to defraud and deprive Victim

Company 1 of its intangible right to the honest services of Individual A, by means of

materially false and fraudulent pretenses, representations, promises, concealment of

material facts, bribery, and kickbacks, defendant transmitted and caused to be

transmitted by means of wire communication in interstate commerce, a writing, sign,

and signal for the purpose of executing such scheme, in violation of Title 18, United

States Code, Sections 1343 and 1346.


                                        FURTHER AFFIANT SAYETH NOT.



                                        TODD D. RATHBUN
                                        Special Agent, Federal Bureau of
                                        Investigation


SWORN TO AND AFFIRMED by telephone May 21, 2021.




Honorable JEFFREY CUMMINGS
United States Magistrate Judge




                                          16
